Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                         DETAILED ACTION
				  REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recited expression of a range within range (i.e., said base preferably being selected from ---) of claim 14 is indefinite.  Claim 15 depend from the indefinite claim 14 is also indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3, 9, 10, 12, 13, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bergman et al (US 2016/0289494 A1).
	Bergman et al teach alkyd resins obtained from soybean fatty acid (i.e. non-conjugated polyunsaturated monoacid), pentaerylthritol, isopthalic acid and benzoic acid and emulsions thereof in examples 1 and 5.	 
The example 1 teaches fatty acid residue content of 55.7%, Mw of 57,000, PD of 14,4 and acid value of 5.9 which would yield a number average molecular weight (Mn) of 3,958 since PD=Mw/Mn (see [0081-0083]).  The example 5 teaches fatty acid residue content of 49.8%, Mw of 61,000, PD of 16 and acid value of 7.5 which would yield a number average molecular weight (Mn) of 3,612 since PD=Mw/Mn (see [0081-0083]).
Bergman et al teach various plant oils including dehydrated castor oil and a combination thereof in line 10 of [0057], and thus utilization of dehydrated castor oil or further utilization of dehydrated castor oil in the examples 1 and 5 would make claims 2 and 13 obvious.	
	Bergman et al teach that the content of fatty acid residues is >40wt.% encompassing 40 wt.% in [0028] which would overlap the instant amount of 5-40 wt.% of claim 1 and see the following case laws.  In the case where the claimed ranges In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   See MPEP 2144.05.
The existence of overlapping or encompassing ranges shifts the burden to the applicant to show that his invention would have not been obvious.  In re Peterson, 315 F.3d at 1330 (Fed. Cir. 2003).
Bergman et al teach the instant method of claim 14 in [0185].
The instant invention further recites a value of Noury viscosity and an anionic phosphate surfactant over Bergman et al.
The instant specification and claim 3 teach the alkyd resin having an acid value of less than 25 and a Mn of 2,500-6,000 at pages 2 and 3 and thus the alkyd resin having the acid value and Mn falling within scope of the instant invention of Bergman et al would be expected to have the recited Noury viscosity and see the following case laws. 
 Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of Bergman et al.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
Whether the rejection is based on “inherency” under 35 U.S.C. 102, or “prima facie obviousness” under 35 U.S.C. 103, jointly or alternatively, the burden of proof is In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980) (quoting) In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
Bergman et al teach utilization of anionic surfactants such as phosphates and of non-ionic polymeric surfactants in [0100-0105].  Bergman et al further teach a mixture of anionic and non-ionic surfactants in an amount of at least 1 wt.% ([0101]) and ethoxylated anionic phosphate surfactant ([0104-0105]) and thus utilization of the ethoxylated anionic phosphate surfactant and the non-ionic surfactant such as the non-ionic polymeric surfactants for obtaining the emulsion would be obvious and see the following case laws.  In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to obtain an alkyd resin having fatty acid residues content of 40 wt.% by utilizing dehydrated castor oil or a mixture of dehydrated castor oil and soybean fatty acid in the examples 1 and 5 of Bergman et al since Bergman et al teach such modifications as discussed above and further to obtain the alkyd emulsions comprising the ethoxylated anionic phosphate surfactant and the non-ionic surfactant in Bergman et al since Bergman et al teach such modifications as discussed above absent showing otherwise.

11 is rejected under 35 U.S.C. 103 as being unpatentable over Bergman et al (US 2016/0289494 A1) as applied to claim 1-3, 9, 10, 12, 14, 16 and 17 above, and further in view of Bouvy et al (US 6,780,910).
The instant claim 11 further recites a ratio of the anionic and non-anionic surfactants over Bergman et al.
Bouvy et al teach alkyd resin emulsions comprising a mixture of non-ionic and anionic surfactants encompassing the instant ratios thereof in table at col. 4.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize a mixture of non-ionic and anionic surfactants encompassing the instant ratios thereof taught by Bouvy et al in obtaining emulsion of a modified alkyd resin of Bergman et al discussed above since Bergman et al teach a mixture of anionic and non-ionic surfactants and since utilization of the instant ratio is well-known as taught by Bouvy et al absent showing otherwise.
When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Appellant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).

s 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bergman et al (US 2016/0289494 A1) as applied to claim 1-3, 9, 10, 12, 14, 16 and 17 above, and further in view of WO 2009/095569 A1.
The instant invention further recites a phosphate surfactant comprising C10-16 alcohol and 4-10 ethoxy units and a mixture of phosphate diester and phosphate monoester over Bergman et al.
WO teaches a surfactant mixture comprising mono- and/or di-ester of phosphates having 2 to 30 units of ethoxy and/or propoxy and C9 to C22 alcohol at bottom of page 4.  Thus, utilization of the mixture of mono-ester phosphate and di-ester phosphate would be obvious and see above cited In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972) and In re Lamberti, 545 F.2d 747, 750 (CCPA 1976).
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize a mixture of mono- and di-ester of phosphates having 2 to 30 units of ethoxy and/or propoxy and C9 to C22 alcohol taught by WO in obtaining emulsion of a modified alkyd resin of Bergman et al discussed above since Bergman et al teach a mixture of anionic and non-ionic surfactants and ethoxylated anionic phosphate surfactant and a combination thereof ([0104-0105]) absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bergman et al (US 2016/0289494 A1) as applied to claim 1-3, 9, 10, 12, 14, 16 and 17 above, and further in view of Wan et al (US 2011/0126602 A1).  
The instant claim 15 further recites various temperature for obtaining the alkyd emulsion over Bergman et al.
Wan et al teach utilization of temperature in a range of 25-120oC for obtaining the alkyd emulsion in [0027-0032] and [0034].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize various, temperatures taught by Wan et al in obtaining emulsion of a modified alkyd resin of Bergman et al discussed above since utilization of various temperature for obtaining the alkyd emulsion is well-known as taught by Wan et al absent showing otherwise.
When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Appellant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).

s 1-10, 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nothnaged et al (US 6,277,953) in view of Cogordan et al (US 7,718,731), and further in view of Bouvy et al (US 6,780,910) and WO 2009/095569 A1.
Nothnaged et al teach as table aqueous polymer dispersions in abstract and in example 1,  Nothnaged et al further teach an oil modified alkyd resin at col. 7, lines 47-60.
The instant invention further recites a short oil alky resin having various properties and anionic phosphate surfactant over Nothnaged et al.
 Cogordan et al teach an alkyd resin having Noury viscosity of 3980 as a bulk resin reference δ at 110oC in table at col. 11.  The alkyd resin δ having an acid number of 19.6 and a fatty acid level of 37.6% is taught to comprise Nouracid HE305 (taught in line 34 of page 2 of the instant specification), pentaerythritol, benzoic acid and phthalic anhydride meeting the instant alkyd resin.
Bouvy et al teach alkyd resin emulsions comprising a mixture of non-ionic and anionic surfactants in table at col. 4 and anionic surfactant of phosphate esters at col. 3, lines 11-17. 
WO teaches a surfactant mixture comprising mono- and/or di-ester of phosphates having 2 to 30 units of ethoxy and/or propoxy and C9 to C22 alcohol at bottom of page 4.  Thus, utilization of the mixture of mono-ester phosphate and di-ester phosphate would be obvious and see above cited In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972) and In re Lamberti, 545 F.2d 747, 750 (CCPA 1976).
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art known short oil alkyd resin taught by Cogordan et 
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
As to the recited ratio/amount of components:  When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Appellant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nothnaged et al (US 6,277,953) in view of Cogordan et al (US 7,718,731), and further in  as applied to claim 1-10, 12, 16 and 17 above, and further in view of Bergman et al (US 2016/0289494 A1).
The instant claim 14 further recites non-ionic polymeric surfactant and a method for obtaining the alkyd emulsion over Nothnaged et al, Cogordan et al and Bouvy et al.
Bergman et al teach the non-ionic surfactant such as the non-ionic polymeric surfactants ([0100]), a mixture of anionic and non-ionic surfactants in an amount of at least 1 wt.% ([0101]) and ethoxylated anionic phosphate surfactant ([0104-0105]) and a combination thereof.
Bergman et al teach the instant method of claim 14 in [0185].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize a mixture of anionic phosphate and non-ionic polymeric surfactants and the method taught by Bergman et al in Nothnaged et al, Cogordan et al and Bouvy et al thereof since utilization of the non-ionic surfactant such as the non-ionic polymeric surfactants and a combination thereof with the anionic surfactants and the instant method is well-known as taught by Bergman et al absent showing otherwise.
Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/Oct. 22, 2021                                                /TAE H YOON/                                                                              Primary Examiner, Art Unit 1762